Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-6 and 8-10, in the reply filed on 2 March 2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden to search all of the species.  This is not found persuasive because the elected species is a reamer that is found in B23D77/00 and related subclasses, while the non-elected species drilling tools that are classified in B23B51/00 and related subclasses.
The requirement is still deemed proper and is therefore made FINAL.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 March 2021.

Claim Objections
Claim 6 is objected to because of the following informalities: in line 5, parentheses should be put around the Greek letter β.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the one or plurality of secondary cutting portions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 6 and 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ames (US 4,132,097).
Regarding claim 1, Ames discloses a tool for forming a drilled hole 21, comprising: a shank 43 that is rotatable or rotates about a tool axis 42; at least one first portion 44, which is rotatable or rotates about the tool axis, for producing and/or widening a drilled hole 21 by chip cutting (using cutting edges 50/51); and a second portion 53/57, which rotates about the tool axis, for widening a drilled hole without chip cutting; wherein the second portion is arranged behind the first portion in a direction of advance of the tool.
Regarding claim 2, Ames discloses wherein there is/are one or more cutting portions 50/51 arranged in the first portion 44.
Regarding claim 4, Ames discloses wherein at least one of the cutting portions is a primary cutting portion 50/51, for cutting and/or widening a drilled hole 21.
Regarding claim 5, Ames discloses wherein the second portion is designed.
Regarding the intended use limitation “such that a pore-free drilled-hole wall is produced”, it is noted that the prior art used in the rejection is capable of being used for Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 6, Ames discloses there is at least one forming tooth 55.  It is noted that since Ames discloses a forming tooth, all of the remaining limitations directed to the forming ridge are considered optional.
Regarding claim 9, Ames discloses a method for producing a drilled hole having the following steps: producing and/or widening a drilled hole 21 by chip cutting; and widening the drilled hole without chip cutting.
Regarding claim 10, Ames discloses further comprising: producing a closed, smooth drilled-hole wall from an open-pored drilled-hole wall as the drilled hole 21 is widened (the rough wall created by the drilling step will be made into a closed, smooth wall by the plasticization and flowing of the wall during the forming step).

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glimpel et al. (US 7,625,292).
Regarding claim 1, Glimpel et al. discloses a tool for forming a drilled hole, comprising: a shank 3 that is rotatable or rotates about a tool axis A; at least one first portion 5, which is rotatable or rotates about the tool axis, for producing and/or widening a drilled hole by chip cutting; and a second portion 6, which rotates about the tool axis, 
Regarding claim 2, Glimpel et al. discloses wherein there is/are one or more cutting portions 11/13 arranged in the first portion 5.
Regarding claim 3, Glimpel et al. discloses wherein: at least one of the one or more cutting portions is a secondary cutting portion 11; the one or more secondary cutting portions is/are arranged substantially parallel to the tool axis (as seen in figure 2, the crest of cutting tooth 11 is substantially parallel to the tool axis).
Regarding claim 4, Glimpel et al. discloses wherein at least one of the cutting portions is a primary cutting portion 13, for cutting and/or widening a drilled hole.
Regarding claim 5, Glimpel et al. discloses wherein the second portion is designed. 
Regarding the intended use limitation “such that a pore-free drilled-hole wall is produced”, it is noted that the prior art used in the rejection is capable of being used for this function, as the hole wall is smoothed and calibrated during the forming step (see column 5, line 65, to column 6, line 10).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 6, Glimpel et al. discloses wherein: there is at least one forming tooth 12/14.  It is noted that since Glimpel et al. discloses a forming tooth, all of the remaining limitations directed to the forming ridge are considered optional.
Regarding claim 8, Glimpel et al. discloses wherein the tool has one or more coolant supply channels 18.
Regarding claim 9, Glimpel et al. discloses a method for producing a drilled hole having the following steps: producing and/or widening a drilled hole by chip cutting; and widening the drilled hole without chip cutting.
Regarding claim 10, Glimpel et al. discloses further comprising: producing a closed, smooth drilled-hole wall from an open-pored drilled-hole wall as the drilled hole is widened (the rough hole wall is smoothed during the forming step, see column 5, line 65, to column 6, line 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        25 March 2021